Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it discloses that “the common hole transporting layer directly contacts the green emission layer”, however the previously examined invention discloses that the entire surface of the common hole transporting layer 220 is directly in contact with the red emission layer 225 and is not in direct contact with the green emission layer 235.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (2013/0240851) found in IDS, hereinafter ‘851.
Fig 7(annotated) of ‘851 discloses an OLED (Organic Light Emitting Diode) device comprising:
17. 	“a red sub-pixel area [410R], a green sub-pixel area [410G] and a blue sub-pixel area [410B] disposed on a substrate;
a first electrode [402] and a second electrode [401] on the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B] of the substrate; 
a red emission layer [404R], a green emission layer [404G], and a blue emission 
a common hole transporting layer [406, see paragraph 0181] disposed between the first electrode [402] and the red emission layer [404R] and disposed in an entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B]; 

    PNG
    media_image1.png
    293
    616
    media_image1.png
    Greyscale

wherein each of the red emission layer [404R], the green emission layer [404G], and the blue emission layer [404B] is disposed in the entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B], and
wherein the red emission layer [404R] in each of the red, green and blue sub-pixel areas [410] is disposed at a same height with respect to the first electrode [402].”
18.	“wherein the common hole transporting layer [406, see paragraph 0181] in each of the red, green and blue sub-pixel areas [410] is disposed at a same height with respect to the first electrode [402].”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2013/0240851) found in IDS, hereinafter ‘851, and further in view of Matsumoto et al. (2011/0248247) hereinafter ‘247.
Fig 7 (annotated) of ‘851 discloses an OLED (Organic Light Emitting Diode) device comprising:
1. 	“a substrate including a red sub-pixel area [410R], a green sub-pixel area [410G] and a blue sub-pixel area [410B]; 
a first electrode [402] and a second electrode [401] on the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B] of the substrate; 
a red emission layer [404R], a green emission layer [404G], and a blue emission layer [404B] between the first electrode and the second electrode [401,402]; 
a common hole transporting layer [406, see paragraph 0181] disposed between the first electrode [402] and the red emission layer [404R] and disposed in an entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B]; 
wherein each of the red emission layer [404R], the green emission layer [404G], and the blue emission layer [404B] is formed without using a patterning mask and is disposed in the entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B], (‘851 discloses each layer 404 in each sub-pixel area 410 and does not disclose using a patterning mask to form these layers), and
wherein the red emission layer [404R] in each of the red, green and blue sub-pixel areas [410] is disposed at a same height with respect to the first electrode [402].”
 ‘851 does not disclose:
“a first hole transporting layer disposed between the red emission layer and the green emission layer in the green sub-pixel area; and 
a second hole transporting layer disposed between the green emission layer and the blue emission layer in the blue sub-pixel area” 
	However, additional hole transporting layers (HTL) positioned between the color light emitting layers are well known in the art as evidenced by Fig 1 of ‘247, which discloses an RGB OLED with a first HTL 16BR-16BB between the electrode 14 and the 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘247 into the device of ‘851 by inserting additional hole transporting layers in the green and blue sub-pixel areas between the color light emitting layers, since the combination would yield the predictable result of facilitating the transport of holes to the light emitting layers and thereby improving the luminous efficiency of the OLED.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Combination of ‘851 and ‘247 further discloses:
2. 	“wherein the OLED device emits a red light [λR] in the red sub-pixel area [410R], a green light [λG] in the green sub-pixel area [410G] and a blue light [λB]  in the blue sub-pixel area [410B].” 
3. 	“wherein the red sub-pixel area [410R] of the OLED device comprises: 
the red emission layer [404R]; 
the green emission layer [404G] disposed on the red emission layer; and 
the blue emission layer [404B] disposed on the green emission layer.”  
4. 	“wherein the green sub-pixel area [410G] of the OLED device comprises: 
the red emission layer [404R]; 
the first hole transporting layer [16D of ‘247] disposed on the red emission layer [preposition “on” as defined in the applicant’s specification does not limit the precise position and may include intervening layers between the claimed layers, therefore the claimed structure is not limited to the order of layers specified in the claim]; 
the green emission layer [404G] disposed on the first hole transporting layer; and 

5. 	“wherein the blue sub-pixel area [410B] of OLED device comprises: 
the red emission layer [404R];  
the green emission layer [404G] disposed on the red emission layer; 
the second hole transporting layer [16D of ‘247] disposed on the green emission layer [same argument as in claim 4 above]; and 
the blue emission layer [404B] disposed on the second hole transporting layer.”  
6. 	“wherein each of the first hole transporting layer and the second hole transporting layer [16D of ‘247] comprises at least one of a hole injection layer [HIL] and a hole transporting layer [HTL] doped with a p-dopant.” 
7.	“wherein the common hole transporting layer [406, see paragraph 0181] in each of the red, green and blue sub-pixel areas [410] is disposed at a same height with respect to the first electrode [402].” 
12. 	“wherein an uppermost surface of the green emission layer [404G] in the red sub-pixel area [410R] and an uppermost surface of the green emission layer [404G] in the blue sub-pixel area [410B] are disposed at a same height relative to the first electrode [402].”  
13. 	“wherein an uppermost surface [entire layer] of the green emission layer [404G] in the green sub-pixel area [410G] is disposed higher than the uppermost surface [entire layer] of the green emission layer [404G] in the red sub-pixel area [410R] (with respect to electrode 402)
wherein an uppermost surface [entire layer] of the green emission layer [404G] in the green sub-pixel area [410G] is disposed higher than the uppermost surface [entire layer] of the green emission layer [404G] in the blue sub-pixel area [410B] (with respect to electrode 401).”  
16. 	“wherein the blue emission layers [404B] in the red, green and blue sub-pixel areas [410] are disposed at different heights.” Blue layers are disposed at different heights with respect to electrode 401.
	Regarding claim 20, the arguments applied above to the apparatus described with regards to claim 1 are applicable to this claim as well.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘851 and ‘247 as applied to claim 1 above, and further in view of Lee et al. (2013/0001612 also published as CN 102856507) found in IDS, hereinafter ‘612.
	Regarding claims 8 and 9, Fig 7 of ‘851 discloses:
8.	“wherein the red emission layer [404R] corresponding to the red subpixel area [410R], the red emission layer [404R] corresponding to the green subpixel area [410G], and the red emission layer [404R] corresponding to the blue subpixel area [410B] are disposed on a same plane of the common hole transporting layer [406, see paragraph 0181] (the colored red layers are shown to be flat and following the same level/plane as the common HTL).”
‘851 does not disclose the red emission layer 404R in the three subpixel areas 410R, 410G and 410B to be:
8.	“continuously disposed”
9. 	“wherein the red emission layer in the red sub- pixel area is in direct contact with the red emission layer in the green sub-pixel area, and 
wherein the red emission layer in the green sub-pixel area is in direct contact with the red emission layer in the blue sub-pixel area.”  
Instead, Fig 7 shows the sub-pixel areas 410R, 410G and 410B to be separated from each other. However, the courts have held that making a device integral or separable is within the skill of POSITA, see MPEP 2144.04 V.(B). Furthermore, this kind of continuous configuration is well known in the art as evidenced by Fig 1 of ‘612, which discloses a common color emitting layer 430 continuously disposed on the same plane of the common hole transporting layer 420 in the red I, green II and blue III subpixel areas. In each section I-III, the HTL 420 defines a plane and the color layer 430 follows the plane defined by 420 in each section I-III.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ‘612 into the device of ‘851 by making the subpixel areas continuous with each other instead of separated from each other, such that the red emission layers are in direct contact with each other, for at least the purpose of creating a compact pixel with a reduced footprint area.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘851 and ‘247 as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (Fig 1 of the application) hereinafter AAPA.
Regarding claims 11, 14 and 15, Fig 7 of ‘851 discloses the OLED device as described above, but does not disclose:
11. 	“wherein an uppermost surface of the blue emission layer in the blue sub-pixel area is disposed at a height relative to the first electrode that is 
lower than a lowermost surface of the blue emission layer in the green sub-pixel area and
higher than an uppermost surface of the blue emission layer in the red sub-pixel area.”  
14. 	“wherein a side surface of the green emission layer in the green sub-pixel area directly contacts a side surface of the blue emission layer in the blue sub-pixel area.”  
15. 	“wherein the first hole transporting layer in the green sub-pixel directly contacts the green and blue emission layers in the red sub-pixel area, and 
the first hole transporting layer in the green sub-pixel directly contacts the green and blue emission layers in the blue sub-pixel area.”  
However, Fig 1 of AAPA shows that it is well known in the art to arrange different sub-pixels at different heights with respect to each other and contacting each other, such that one layer in one of the sub-pixel areas directly contacts another layer in the other sub-pixel area.
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the sub-pixels side by side such that the relative position of layers is as described in claims 11, 14 and 15 above, since it has been held that rearranging parts of an invention involves only routine skill in the art and since the applicant did not demonstrate the criticality of positioning the individual sub-pixels at a specific height relative to each other. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 filed on 2/02/22 have been considered but they are not persuasive.
Regarding applicant’s argument that the references do not disclose “continuously disposed on a same plane of the common hole transporting layer”, the examiner disagrees and points out that Seo discloses a flat but disjointed plane of the common hole transporting layer, the individual parts of the layer 406 form planes on which red emission layer 404R is formed. Lee further discloses how such individual planes can be continuously formed.
Regarding applicant’s argument that Seo does not disclose “wherein the red emission layer is disposed at a same height with respect to the first electrode”, the examiner disagrees and points out that there is nothing in the claims to distinguish the first electrode from the second electrode, therefore electrode 402 can be considered as the first electrode and the red layer 404R is at the same height with respect to this electrode in all three sub-pixel areas. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828